Opinion by
Judge Wilkinson,
Appellee, at the time of the violation for which his operator’s license was suspended, i.e., speeding at a rate of seventy (70) miles per hour in a sixty (60) mile an hour zone, was sixteen (16) years of age. He was operating the vehicle under a junior operator’s license as provided in Section 604.1 of The Vehicle Code, Act of April 29, 1959, P. L. 58, as amended, 75 P.S. §604.1. Following the statutory procedure, the Secretary of Transportation suspended the appellee’s junior operator’s license for six months. On appeal, the lower court sustained the appeal and directed the Secretary to reinstate the operator’s privileges and impose points for the violation. The lower court was in error and we must reverse.
Section 604.1 of The Vehicle Code clearly provides in subsection (a) as follows: “. . . the secretary may *637after hearing, suspend the operating privileges of such junior operator until he has reached the age of eighteen (18) years, or for any other period of time.” Any possible doubt that this authorizes suspension rather than assignment of points was put to rest by the Superior Court in Commonwealth v. Angelicchio, 213 Pa. Superior Ct. 409, 249 A. 2d 788 (1968). Misky v. Commonwealth, 17 Chester 40, 46 D. & C. 2d 14 (1968), relied upon by the court below, has been expressly overruled by that court in Commonwealth v. Goslin, 18 Chester 13 (1969).
Accordingly, the order of the court below is reversed, and the order of the Secretary of Transportation suspending the appellee’s operating privileges is reinstated.